
	
		II
		110th CONGRESS
		1st Session
		S. 707
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 28, 2007
			Mrs. Boxer (for herself
			 and Mrs. Feinstein) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide all low-income students with the
		  same opportunity to receive a Pell Grant by suspending the tuition sensitivity
		  provision in the Pell Grant program.
	
	
		1.Short titleThis Act may be cited as the
			 Pell Grant Equity Act of
			 2007.
		2.Tuition sensitivitySection 401(b)(3) of the Higher Education
			 Act of 1965 (20
			 U.S.C. 1070a(b)(3)) is amended by adding at the end the
			 following new subparagraph:
			
				(C)This paragraph shall not apply to the
				determination of a student's basic grant for the 2007–2008 academic
				year.
				.
		3.Guarantee agency collection
			 retentionClause (ii) of
			 section 428(c)(6)(A) of the Higher Education Act of 1965 (20 U.S.C.
			 1078(c)(6)(A)(ii)) is amended to read as follows:
			
				(ii)an amount equal to 24 percent of such
				payments for use in accordance with section 422B, except that—
					(I)beginning October 1, 2003 and ending
				September 30, 2007, this subparagraph shall be applied by substituting
				23 percent for 24 percent; and
					(II)beginning October 1, 2007 and ending
				September 30, 2008, this subparagraph shall be applied by substituting
				22 percent for 24
				percent.
					.
		
